Order entered December 5, 2014




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-01028-CR

                          ADOLPH JUNIOR MENJIVAR, Appellant

                                             V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-57185-U

                                          ORDER
       We GRANT court reporter Peri K. Wood’s November 28, 2014 request for an extension

of time to file the reporter’s record. The reporter’s record shall be due FORTY-FIVE DAYS

from the date of this order.




                                                    /s/   LANA MYERS
                                                          JUSTICE